EXHIBIT 10.42

 

Second Amendment to Fourth Amended and Restated Loan and Security Agreement,
Dated April 12, 2005, by and among The Children’s Place Retail Stores, Inc. and
each of its subsidiaries that are signatories thereto, as borrowers, the
financial institutions named therein, and Wells Fargo Retail Finance, LLC, as
agent

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED

 

LOAN AND SECURITY AGREEMENT WELLS FARGO RETAIL FINANCE, LLC, Agent

 

April 12, 2005

 

THIS SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Second Amendment”) is made in consideration of the mutual covenants
contained herein and benefits to be derived herefrom to the Fourth Amended and
Restated Loan and Security Agreement (the “Loan Agreement”) dated October 30,
2004 and effective as of October 31, 2004, among The Children’s Place Retail
Stores, Inc. (the “Parent”) and each of the Parent’s Subsidiaries identified on
the signature pages thereto (such Subsidiaries, together with Parent, are
referred to hereinafter individually and collectively, jointly and severally, as
the “Borrowers”), with each of their chief executive offices located at 915
Secaucus Road, Secaucus, New Jersey 07094, on the one hand, and the financial
institutions listed on the signature pages thereto (such financial institutions,
together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
and Wells Fargo Retail Finance, LLC, as Agent, Congress Financial Corporation
(New England), as Documentation Agent, and LaSalle Retail Finance, a Division of
LaSalle Business Credit, LLC, as Co-Agent, on the other hand.

 

Background:

 

The Borrowers and the Lenders desire to amend the Loan Agreement.  Accordingly,
it is hereby agreed by and between the Borrowers and the Lenders, as follows:

 


1.                                       AMENDMENTS TO LOAN AGREEMENT:


 


A.                                       SECTION 1.1 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY ADDING THE FOLLOWING DEFINITION IN THE APPROPRIATE
ALPHABETICAL ORDER:


 

“Capital Expenditures” means the expenditure of funds or the incurrence of
liabilities which may be capitalized in accordance with GAAP, as then in effect
as of the date of any relevant determination.  If at any time a change in GAAP
or accounting method is implemented by the Company which would be applicable to
accounting periods ending subsequent to January 31, 2004, the  testing of
compliance by the Borrowers with any financial performance covenant relating to
Capital Expenditures shall be made as if no such accounting change in GAAP or
accounting method had been made (other than any such accounting change
specifically mentioned herein and taken into account in the setting of any such
covenant).

 


B.                                      SECTION 7.20 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING THE PHRASE “MAKE CAPITAL EXPENDITURES (BASED UPON
PARENT’S STATEMENT OF


 


1

--------------------------------------------------------------------------------



 


CASH FLOWS FOR INVESTING ACTIVITIES, EXCLUSIVE OF NON-CAPITAL ITEMS)” AND
INSERTING THE FOLLOWING IN ITS PLACE:


 

“Make Capital Expenditures (based upon Parent’s Statement of Cash Flows for
Investing Activities, net of construction allowances or other allowances granted
by the applicable landlord, exclusive of non-capital items and exclusive of any
Capital Expenditures made by Hoop Retail Stores, LLC and Hoop Canada Inc. during
such period, to the extent the aggregate amount of Capital Expenditures made by
Hoop Retail Stores, LLC and Hoop Canada, Inc. during such period exceeds the
aggregate amount of funding provided by the Borrower to such subsidiary during
such  period)”

 


2.                                       RATIFICATION OF LOAN DOCUMENTS. NO
CLAIMS AGAINST THE LENDERS:


 


A.                                       EXCEPT AS PROVIDED HEREIN, ALL TERMS
AND CONDITIONS OF THE LOAN AGREEMENT AND OF THE OTHER LOAN DOCUMENTS REMAIN IN
FULL FORCE AND EFFECT.  THE  BORROWERS HEREBY RATIFY, CONFIRM, AND RE-AFFIRM ALL
TERMS AND PROVISIONS OF THE LOAN DOCUMENTS.


 


B.                                      THE BORROWERS ACKNOWLEDGE AND AGREE THAT
THERE IS NO BASIS NOR SET OF FACTS ON WHICH ANY AMOUNT (OR ANY PORTION THEREOF)
OWED BY THE BORROWERS UNDER ANY LOAN DOCUMENT COULD BE REDUCED, OFFSET, WAIVED,
OR FORGIVEN, BY RESCISSION OR OTHERWISE; NOR IS THERE ANY CLAIM, COUNTERCLAIM,
OFF SET, OR DEFENSE (OR OTHER RIGHT, REMEDY, OR BASIS HAVING A SIMILAR EFFECT)
AVAILABLE TO THE BORROWERS WITH REGARD THERETO; NOR IS THERE ANY BASIS ON WHICH
THE TERMS AND CONDITIONS OF ANY OF THE OBLIGATIONS COULD BE CLAIMED TO BE OTHER
THAN AS STATED ON THE WRITTEN INSTRUMENTS WHICH EVIDENCE SUCH OBLIGATIONS.


 


C.                                       THE BORROWERS HEREBY ACKNOWLEDGE AND
AGREE THAT THE BORROWERS HAVE NO OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS
AGAINST THE LENDERS, OR THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
ATTORNEYS, REPRESENTATIVES, PREDECESSORS, SUCCESSORS, OR ASSIGNS WITH RESPECT TO
THE OBLIGATIONS, OR OTHERWISE, AND THAT IF THE BORROWERS NOW HAVE, OR EVER DID
HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST THE LENDERS, OR
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, REPRESENTATIVES,
PREDECESSORS, SUCCESSORS, AND ASSIGNS, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN
EQUITY, FROM THE BEGINNING OF THE WORLD THROUGH THIS DATE AND THROUGH THE TIME
OF EXECUTION OF THIS SECOND AMENDMENT, ALL OF THEM ARE HEREBY EXPRESSLY WAIVED,
AND THE BORROWERS HEREBY RELEASE THE LENDERS, AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, ATTORNEYS, REPRESENTATIVES, PREDECESSORS, SUCCESSORS, AND
ASSIGNS FROM ANY LIABILITY THEREFOR.


 


2

--------------------------------------------------------------------------------



 


3.                                       CHANGE IN ACCOUNTING METHOD DOES NOT
CONSTITUTE AN EVENT OF DEFAULT:


 


A.                                       THE LENDERS HEREBY ACKNOWLEDGE AND
AGREE THAT ANY CHANGE IN ACCOUNTING METHOD REFERRED TO IN THE REVISED DEFINITION
OF CAPITAL EXPENDITURES SET FORTH ABOVE DOES NOT CONSTITUTE AN EVENT OF DEFAULT
AND TO THE EXTENT SUCH WOULD HAVE CONSTITUTED AN EVENT OF DEFAULT, THE LENDERS
HEREBY WAIVE IN ALL RESPECTS THE EVENT OF DEFAULT AND AGREE THEY WILL NOT TAKE
ANY ACTION AGAINST BORROWERS WITH RESPECT THERETO.


 


4.                                       MISCELLANEOUS:


 


A.                                       TERMS USED IN THIS SECOND AMENDMENT
WHICH ARE DEFINED IN THE LOAN AGREEMENT ARE USED AS SO DEFINED.


 


B.                                      THIS SECOND AMENDMENT MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL,
AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AGREEMENT.  DELIVERY OF AN
EXECUTED COUNTERPART BY TELEFACSIMILE SHALL BE EQUALLY AS EFFECTIVE AS DELIVERY
OF AN ORIGINAL EXECUTED COUNTERPART.


 


C.                                       THIS SECOND AMENDMENT EXPRESSES THE
ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY.  NO PRIOR NEGOTIATIONS OR DISCUSSIONS SHALL LIMIT, MODIFY,
OR OTHERWISE AFFECT THE PROVISIONS HEREOF.


 


D.                                      ANY DETERMINATION THAT ANY PROVISION OF
THIS SECOND AMENDMENT OR ANY APPLICATION HEREOF IS INVALID, ILLEGAL, OR
UNENFORCEABLE IN ANY RESPECT AND IN ANY INSTANCE SHALL NOT AFFECT THE VALIDITY,
LEGALITY, OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER INSTANCE, OR THE
VALIDITY, LEGALITY, OR ENFORCEABILITY OF ANY OTHER PROVISIONS OF THIS SECOND
AMENDMENT.


 


E.                                       THE BORROWERS SHALL PAY ON DEMAND ALL
COSTS AND EXPENSES OF THE LENDERS, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’
FEES INCURRED BY THE LENDERS IN CONNECTION WITH THE PREPARATION, NEGOTIATION,
EXECUTION, AND DELIVERY OF THIS SECOND AMENDMENT.


 


F.                                         IN CONNECTION WITH THE INTERPRETATION
OF THIS SECOND AMENDMENT AND ALL OTHER DOCUMENTS, INSTRUMENTS, AND AGREEMENTS
INCIDENTAL HERETO:


 


I.                                          ALL RIGHTS AND OBLIGATIONS HEREUNDER
AND THEREUNDER, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY, AND PERFORMANCE,
SHALL BE


 


3

--------------------------------------------------------------------------------



 


GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF CALIFORNIA
AND ARE INTENDED TO TAKE EFFECT AS SEALED INSTRUMENTS.


 


II.                                       THE CAPTIONS OF THIS SECOND AMENDMENT
ARE FOR CONVENIENCE PURPOSES ONLY, AND SHALL NOT BE USED IN CONSTRUING THE
INTENT OF THE LENDERS AND THE BORROWERS UNDER THIS SECOND AMENDMENT.


 


III.                                    IN THE EVENT OF ANY INCONSISTENCY
BETWEEN THE PROVISIONS OF THIS SECOND AMENDMENT AND ANY OF THE OTHER LOAN
DOCUMENTS OR OTHER AGREEMENTS ENTERED INTO BY AND BETWEEN THE LENDERS AND THE
BORROWERS, THE PROVISIONS OF THIS SECOND AMENDMENT SHALL GOVERN AND CONTROL.


 


G.                                      THE LENDERS AND THE BORROWERS HAVE
PREPARED THIS SECOND AMENDMENT AND ALL DOCUMENTS, INSTRUMENTS, AND AGREEMENTS
INCIDENTAL HERETO WITH THE AID AND ASSISTANCE OF THEIR RESPECTIVE COUNSEL. 
ACCORDINGLY, ALL OF THEM SHALL BE DEEMED TO HAVE BEEN DRAFTED BY THE LENDERS AND
THE BORROWERS AND SHALL NOT BE CONSTRUED AGAINST EITHER PARTY.


 

 

THE CHILDREN’S PLACE RETAIL STORES, INC., a Delaware corporation

 

 

 

 

 

 

By:

/s/ Seth Udasin

 

Name:

Seth Udasin

 

Title:

Vice President, Chief Financial
Officer and Treasurer

 

 

 

 

 

 

 

THE CHILDREN’S PLACE SERVICES
COMPANY LLC, a Delaware limited
liability company

 

 

 

By:

/s/ Seth Udasin

 

Name:

Seth Udasin

 

Title:

Manager, Vice President, Chief
Financial Officer and Treasurer

 

4

--------------------------------------------------------------------------------


 

 

WELLS FARGO RETAIL FINANCE,
LLC, a Delaware limited liability
company, as Agent and as a Lender

 

 

 

By:

/s/ Erika Pfeifer

 

Name:

Erika Pfeifer

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

CONGRESS FINANCIAL
CORPORATION (NEW ENGLAND), a
Massachusetts corporation, as
Documentation Agent and as a Lender

 

 

 

 

By:

/s/ Willis A. Williams

 

Name:

Willis A. Williams

 

Title:

Vice President

 

 

 

 

 

 

 

LASALLE RETAIL FINANCE,

 

a Division of LaSalle Business Credit,
LLC, as Agent for Standard Federal
Bank National Association

 

as Co-Agent and as a Lender

 

 

 

 

By:

/s/ Matthew Potter

 

Name:

Matthew Potter

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

WEBSTER BUSINESS CREDIT CORP.,

 

 

 

 

By:

/s/ Evan Israelson

 

Name:

Evan Israelson

 

Title:

Vice President

 

 

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.,

 

 

 

 

By:

/s/ Manuel Borges

 

Name:

Manuel Borges

 

Title:

Vice President

 

5

--------------------------------------------------------------------------------